Name: Commission Regulation (EEC) No 336/90 of 8 February 1990 correcting Regulations (EEC) No 4084/88 and (EEC) No 124/89 fixing the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 37/8 Official Journal of the European Communities 9 . 2 . 90 COMMISSION REGULATION (EEC) No 336/90 of 8 February 1990 correcting Regulations (EEC) No 4084/88 and (EEC) No 124/89 fixing the export refunds on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 201 /90 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Whereas the refunds applicable to exports of products processed from cereals and rice were fixed by Commis ­ sion Regulation (EEC) No 4084/88 (3) for the period 1 to 19 January 1989 and by Commission Regulation (EEC) No 124/89 (4) for the period 20 to 31 January 1989 ; Whereas a check has shown that an error appears in the Annexes to those Regulations ; whereas the Regulations in question should accordingly be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 1 . The Annex to Regulation (EEC) No 4084/88 is hereby replaced by Annex I hereto. 2. The Annex to Regulation (EEC) No 124/89 is hereby replaced by Annex II hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 to 19 January 1989 as regards Regu ­ lation (EEC) No 4084/88 and from 20 to 31 January 1989 as regards Regulation (EEC) No 124/89 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 8 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 : 11 . 1975, p. 1 . (2) OJ No L 22, 27 . 1 . 1990 , p. 7, (') OJ No L 359, 28 . 12. 1988 , p. 24 . (4) OJ No L 16, 20 . 1 . 1989, p. 32. 9 . 2. 90 Official Journal of the European Communities No L 37/9 ANNEX I ANNEX to the Commission Regulation of 27 December 1988 fixing the export refunds on products processed from cereals and rice (ECU/tonne) (ECU/tonne) Product code Refund 1102 20 10 100 121,07 1102 20 10 300 103,78 1102 20 10 900  1102 20 90 100 103,78 1102 20 90 900  1102 30 00 000  1102 90 10 100 104,79 1102 90 10 900 71,26 1102 90 30 100 64,91 110290 30 900  1103 12 00 100 64,91 1103 12 00 900  1103 13 11100 155,66 1103 13 11 300 121,07 1103 13 11 500 103,78 1103 13 11 900  1103 13 19 100 155,66 1103 13 19 300 121,07 1103 13 19 500 103,78 1103 13 19 900  1103 13 90 100 103,78 1103 13 90 900  1103 14 00 000  1103 19 10 000 61,65 1103 19 30 100 108,28 1103 19 30 900  1103 21 00 000 79,71 1103 29 20 000 71,26 1103 29 30 000  1103 29 40 000 88,21 1104 11 90 100 104,79 1104 11 90 900  1104 1290 100 72,12 1104 12 90 300 57,70 1104 12 90 900  1104 19 10 000 79,71 1104 19 50 110 138,37 1104 19 50 130 112,42 1104 19 50150  1104 19 50 190  1104 19 50 900 . ... 1104 19 91 000  1104 21 10 100 104,79 1104 21 10 900  1104 21 30 100 104,79 1104 21 30 900  1104 21 50 100 139,72 1104 21 50 300 1 1 1,78 1104 21 50 900  1104 22 10 100 57,70 Product code Refund 1104 22 10 900 __ 1104 22 30 100 61,30 1104 22 30 900  1104 22 50 000  1104 23 10 100 129,72 1104 23 10 300 99,45 1104 23 10 900  1104 29 10 100  1104 29 10 900  1104 29 91 000 61,65 1104 29 95 000 61,65 1104 30 10 000 19,54 1104 30 90 000 21,62 1107 10 11 000 139,11 1107 10 91 000 124,35 1108 11 00 100 142,30 1108 11 00 900  1108 12 00 100 130,37 1108 12 00 900  1108 13 00 100 130,37 1108 13 00 900  1108 14 00 100  1108 14 00 900  1 108 19 10100 172,64 1108 19 10 900  1108 19 90 100  1108 19 90 900  1109 00 00 100 0,00 1109 00 00 900  1702 30 51 000 170,29 1702 30 59 000 130,37 1702 30 91 000 170,29 1702 30 99 000 130,37 1702 40 90 000 130,37 1702 90 50 100 170,29 1702 90 50 900 130,37 1702 90 75 000 178,44 1702 90 79 000 123,85 2106 90 55 000 130,37 2302 10 10 000 18,76 2302 10 90 100 18,76 2302 10 90 900  2302 20 10 000 18,76 2302 20 90 100 18,76 2302 20 90 900  2302 30 10 000 18,76 2302 30 90 000 18,76 2302 40 10 000 18,76 2302 40 90 000 18,76 2303 10 11 100 65,18 2303 10 11 900  NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 as amended (OJ No L 366, 24. 12. 1987, p. 1 ).' No L 37/ 10 Official Journal of the European Communities 9. 2. 90 ANNERX II ANNEX to the Commission Regulation of 19 January 1989 fixing the export refunds on products processed from cereals and rice (ECU/tonne) (ECU/tonne) Product code Refund Product code Refund 1102 20 10 100 112,00 1104 22 10 900 1102 20 10 300 96,00 1104 22 30100 61,30 1102 20 10 900  1104 22 30 900  1102 20 90 100 96,00 1 104 22 50 000  1102 20 90 900 1104 23 10 100 120,00 1102 30 00 000 1104 23 10 300 92,00 1102 90 10 100 104,79 1104 23 10 900  110290 10 900 71,26 1104 29 10 100  1102 90 30 100 64,91 1 104 29 10 900  1102 90 30 900 1104 29 91 000 61,65 1103 12 00 100 64,91 1104 29 95 000 61,65 1103 12 00 900 1104 30 10 000 16,25 1103 13 11 100 144,00 1104 30 90 000 20,00 1103 13 11 300 112,00 1107 10 11 000 115,70 1103 13 11 500 96,00 1107 10 91 000 124,35 1103 13 11 900 1108 11 00 100 116,00 1103 13 19 100 144,00 1108 11 00 900  1103 13 19 300 112,00 1108 12 00 100 120,00 1103 13 19 500 1103 13 19 900 1103 13 90 100 1103 13 90 900 1103 14 00 000 1103 19 10 000 1103 19 30 100 1103 19 30 900 1103 21 00 000 96,00 96,00 61,65 108,28 66,30 1108 12 00 900 1108 13 00 100 1108 13 00 900 1108 14 00 100 1108 14 00 900 1108 19 10 100 1108 19 10 900 1108 19 90 100 1108 19 90 900 1109 00 00 100 120,00 172,64 0,00 1103 29 2a 000 71,26 1109 00 00 900 II 1103 29 30 000  1702 30 51 000 156,75 1103 29 40 000 81,60 1702 30 59 000 120,00 1104 11 90 100 104,79 1702 30 91 000 156,75 1104 11 90 900  1702 30 99 000 120,00 1104 12 90 100 72,12 1702 40 90 000 120,00 1104 12 90 300 57,70 1702 90 50 100 156,75 1104 12 90 900  1702 90 50 900 120,00 1104 19 10 000 66,30 1702 90 75 000 164,25 1104 19 50 110 128,00 1702 90 79 000 114,00 1104 19 50 130 104,00 2106 90 55 000 120,00 1104 19 50 150  2302 1010 000 17,19 1104 19 50 190 * 2302 10 90 100 17,19 1104 19 50 900  2302 10 90 900  1104 19 91 000  - 2302 20 10 000 17,19 1104 21 10 100 104,79 2302 20 90 100 17,19 1104 21 10 900  2302 20 90 900  1104 21 30 100 104,79 2302 30 10 000 17,19 110421 30 900  2302 30 90 000 17,19 1104 21 50 100 139,72 2302 40 10 000 17,19 110421 50 300 111,78 2302 40 90 000 17,19 1104 21 50 900  2303 10 11 100 60,00 1104 22 10 100 57,70 2303 10 11 900  NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 as amended (OJ No L 366, 24. 12. 1987, p. 1 ).'